 Case 6:20-cv-00823-PGB-GJK Document 1 Filed 05/12/20 Page 1 of 8 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

VIRGILIO ALFORD
     Plaintiff
v.                                                    CASE NO.: 6:20-cv-823

SPILLWAY SPAS, LLC,
 A Florida Company,
TEEL MARKETING SOLUTIONS, LLC d/b/a/
SPILLWAY SPAS
 A Florida Company, and
MICHELLE J. TEEL
       Defendants.
________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiff, VIRGILIO ALFORD, (hereinafter “Plaintiff”) by and through his undersigned counsel,

hereby sues Defendants, SPILLWAY SPAS, LLC (hereinafter, “SPILLWAY”) TEEL

MARKETING SOLUTIONS, LLC d/b/a SPILLWAY SPAS (hereinafter, “SOLUTIONS”) and

MICHELLE J. TEEL (Hereinafter, “TEEL”)(Collectively, “Defendants”) and alleges the

following:

                                JURISDICTION AND VENUE

1.     This is an action by Plaintiff against his former employer pursuant to the Fair Labor

       Standards Act (“FLSA”) 29 U.S.C. § 201, et seq., and for breach of contract. Plaintiff seeks

       damages for, unpaid minimum wage, unpaid overtime, liquidated damages, unpaid wages

       and reasonable attorney fees and costs.

2.     The unlawful employment practices and breach of contract alleged below were committed

       within Brevard County, Florida. This Court has jurisdiction pursuant to 29 U.S.C. § 216(b)

       and 28 U.S.C. § 1367.

3.     At all times material herein, Plaintiff is and has been a resident of Brevard County, Florida.
Case 6:20-cv-00823-PGB-GJK Document 1 Filed 05/12/20 Page 2 of 8 PageID 2



4.    At all times material hereto, Plaintiff was employed by Defendants and was an employee

      within the meaning of the FLSA, 29 U.S.C. 203(e)(1).

5.    At all times throughout Plaintiff’s employment, Plaintiff was a “non-exempt” employee

      and therefore subject to receive overtime compensation of a rate no less than one and one

      half times his regular rate of pay.

6.    At all times material hereto Plaintiff was engaged in commerce or in the production of

      goods for commerce per 29 U.S.C. § 207(a).

7.    At all times material hereto, SPILLWAY is and has been a Florida company and has

      conducted business in Brevard County, Florida.

8.    At all times material hereto, SOLUTIONS is and has been a Florida company and has

      conducted business in Brevard County, Florida.

9.    At all times material hereto, Plaintiff’s paychecks were issued by SOLUTIONS for his

      work at Spillway Spas.

10.   Defendants are an employer as defined by the FLSA 29 U.S.C. § 203 because it hired and

      directed Plaintiff to perform work for its benefit. At all times material, Defendants have

      conducted business in the State of Florida.       Defendants hire, control, and manage

      employees in furtherance of its business needs.

11.   At all times relevant to this action Defendant, TEEL owned and operated SPILLWAY.

      and who regularly exercised the authority to: (a) hire and fire employees of SPILLWAY.;

      (b) determine the work schedules for the employees of and (c) control the finances and

      operations of SPILLWAY. By virtue of having regularly exercised that authority on

      behalf of SPILLWAY., TEEL is/was an employer as defined by 29 U.S.C. §201, et seq.
Case 6:20-cv-00823-PGB-GJK Document 1 Filed 05/12/20 Page 3 of 8 PageID 3



12.   At all times relevant to this action Defendant, TEEL owned and operated SOLUTIONS

      and who regularly exercised the authority to: (a) hire and fire employees of

      SOLUTIONS; (b) determine the work schedules for the employees of and (c) control the

      finances and operations of SOLUTIONS. By virtue of having regularly exercised that

      authority on behalf of SOLUTIONS., TEEL is/was an employer as defined by 29 U.S.C.

      §201, et seq.

13.   Defendants are engaged in interstate commerce as defined by 29 U.S.C. § 206(a) and

      207(a)(1), because it has made over $500,000.00 in gross sales and/or is engaged in

      commerce with businesses and individuals outside the State of Florida during the time

      period in which the PLAINTIFF was employed.

14.   All conditions precedent to the institution and maintenance of this cause of action have

      been met or waived.

15.   Plaintiff has retained the law firm of Arcadier, Biggie & Wood, PLLC. to represent his

      interest in this matter and Plaintiff has agreed to pay said firm a reasonable attorney’s fee

      for its services.

                                     General Allegations
16.   Spillway Spas manufacturers in-ground spas which are sold, shipped, and installed

      throughout the United States and internationally.

17.   In or around October 2019, Plaintiff was hired to work for the Defendants in their

      manufacturing warehouse located in Palm Bay, Florida at a rate of $16 per hour.

18.   Plaintiff worked for the Defendants until on or about April 13, 2020.

19.   During his first week of work in October 2019, Plaintiff worked 40 hours for the

      Defendants.
Case 6:20-cv-00823-PGB-GJK Document 1 Filed 05/12/20 Page 4 of 8 PageID 4



20.   Defendants have refused to compensate Plaintiff for any work completed during his initial

      week.

21.   As a result, Defendants have failed to pay Plaintiff minimum wage for each hour worked

      during the first week of work.

22.   Between October 2019 and February 2020, Plaintiff estimates that he worked

      approximately 50 to 55 hours during each workweek.

23.   During Plaintiff’s tenure with the Defendants, Plaintiff was paid at his regular rate for all

      hours worked in excess of 40 during a workweek.

24.   As a result, Defendant failed to compensate Plaintiff at a rate equal to one-and-a-half times

      his regular rate for time worked in excess of forty hours in a workweek.

25.   Plaintiff’s final day was on or about Monday, April 13, 2020.

26.   Plaintiff worked approximately 8 hours on his final day, but Defendants have refused to

      compensate Plaintiff for that time.

27.   As a result, Defendants have failed to pay Plaintiff minimum wage for each hour worked

      during the last day of work.

                               COUNT I:
               VIOLATION OF THE OVERTIME PROVISIONS OF
           THE FAIR LABOR STANDARDS ACT UNDER FEDERAL LAW

28.   PLAINTIFF re-alleges and incorporates paragraphs 1 through 27 of this Complaint as set

      forth in full herein.

29.   Pursuant to 29 U.S.C. §207(a)(1), Defendants were required to pay Plaintiff overtime

      compensation at one and one-half times their regular rate of compensation for any hours

      worked in excess of forty (40) hours per week.

30.   Defendants failed to compensate Plaintiff at the proper overtime rate.
 Case 6:20-cv-00823-PGB-GJK Document 1 Filed 05/12/20 Page 5 of 8 PageID 5



31.   Defendants paid Plaintiff an overtime rate which equal to his regular rate.

32.   Defendants’ actions were intentional, reckless or malicious.

33.   Defendants’ actions were willful and not in good faith.

34.   Defendants did not have a good faith basis for the decision not to pay Plaintiff his overtime

      wages.

35.   As a direct, foreseeable, and proximate cause of Defendants’ actions Plaintiff has been

      damaged.

36.   Specifically, Defendants are liable to Plaintiff for unpaid overtime wages, liquidated

      damages, and attorney fees and costs in conjunction with this action.

WHEREFORE, Plaintiff demands judgment against the Defendants for the following:

               a)     Unpaid overtime found to be due and owing;

               b)     An additional amount equal to the unpaid overtime wages found to be due

                      and owing as liquidated damages;

               c)     Award of reasonable attorney’s fee and costs; and

               d)     Such other relief as this Court deems just and equitable.

                               COUNT II:
             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF
           THE FAIR LABOR STANDARDS ACT UNDER FEDERAL LAW
37.   Plaintiff re-alleges and incorporates paragraphs 1 through 27 of this Complaint as set

      forth in full herein.

38.   Defendants violated 29 U.S.C. § 206, the (“Federal minimum wage provision”) by failing

      to compensate the Plaintiff at a rate not less than $7.25 an hour for each hour worked.
 Case 6:20-cv-00823-PGB-GJK Document 1 Filed 05/12/20 Page 6 of 8 PageID 6



39.    Specifically, Defendants failed to pay Plaintiff for approximately forty-eight (48) hours

       of work, which is comprised of forty (40) hours during his first workweek and eight (8)

       hours from his final day.

40.    Plaintiff was entitled under FLSA to be paid minimum wages for each hour worked during

       his employment with Defendants.

41.    Defendants’ actions were intentional, reckless or malicious.

42.    Defendants actions were willful and not in good faith.

43.    Defendant did not have a good faith basis for their decision not to pay Plaintiff his unpaid

       minimum wages.

44.    As a direct, foreseeable, and proximate cause of Defendants’ actions Plaintiff has been

       damaged.

WHEREFORE, Plaintiff pray for judgment against Defendants for all damages to which they

may be entitled, including, but not limited to:

       A.      Unpaid minimum wages found to be due and owing;

       B.      An additional and equal amount of liquidated damages;

       C.      An award of reasonable attorney’s fees and all costs incurred herein; and

       D.      All other damages to which Plaintiffs may be entitled

                 COUNT III: BREACH OF CONTRACT - UNPAID WAGE
45.    Plaintiff re-alleges and incorporates paragraphs 1 through 27 of this Complaint as set forth

       in full herein.

46.    This is an action for unpaid wages owed to the Plaintiff.

47.    At all times material hereto, Plaintiff was employed by Defendants.
  Case 6:20-cv-00823-PGB-GJK Document 1 Filed 05/12/20 Page 7 of 8 PageID 7



 48.   In or about October 2019, Plaintiff and Defendants entered into an employment agreement

       wherein Plaintiff would provide services as a laborer for the benefit of Defendants to with

       Defendants would compensate Plaintiff.

 49.   Defendant agreed to pay the Plaintiff at a rate of $16.00 per hour.

 50.   Plaintiff fully complied with the terms of the parties’ agreement by performing his job

       duties in a professionally competent manner.

 51.   Defendants breached the agreement by failing to pay Plaintiff his wages for approximately

       forty-eight (48) hours that he worked.

 52.   Plaintiff is owed in excess of $768.00.

 53.   Plaintiff was damaged as a result of wages being withheld by Defendants.

 54.   Defendants’ actions were willful and not in good faith.

WHEREFORE, Plaintiff pray for judgment against Defendants for all damages to which he may

be entitled, including, but not limited to:

       A. Judgment for the back pay found to be due and owing to the Plaintiff;

       B. Prejudgment interest.

       C. Attorneys fees and costs pursuant to Fla. Stat. §448.08

       D. Such other relief as this Court deems just and equitable.

                                  DEMAND FOR JURY TRIAL
Plaintiff demands a jury trial on all issues herein triable by jury.

Respectfully submitted on this 12th day of May, 2020.

                                              ARCADIER, BIGGIE & WOOD, PLLC.

                                                      /s/ Joseph C. Wood, Esquire
                                                      Maurice Arcadier, Esquire
                                                      Florida Bar No. 0131180
                                                      Joseph C. Wood, Esquire
                                                      Florida Bar No.: 0093839
Case 6:20-cv-00823-PGB-GJK Document 1 Filed 05/12/20 Page 8 of 8 PageID 8



                                       2815 W. New Haven, Suite 304
                                       Melbourne, Florida 32904
                                       Primary Email: office@abwlegal.com
                                       Secondary Email: wood@abwlegal.com
                                       Phone: (321) 953-5998
                                       Fax: (321) 953-6075
